 



EXHIBIT 10.57

THIRD AMENDMENT TO SECURITY AGREEMENT

          This THIRD AMENDMENT TO SECURITY AGREEMENT (this “Third Amendment”) is
made as of the 5th day of September, 2003, by and between Martek Biosciences
Kingstree Corporation, a Delaware corporation (“Martek Kingstree”), and Genencor
International, Inc., a Delaware corporation (“Genencor”).

WITNESSETH

          FermPro Manufacturing, LP (“FermPro”), a Georgia limited partnership,
Astral Technologies, Inc., a South Carolina corporation and the general partner
of FermPro, and Martek Biosciences Corporation, a Delaware corporation, on
behalf of itself and Martek Kingstree, have entered into that certain Asset Sale
and Purchase Agreement dated as of July 21, 2003 (the “Fermpro Asset Sale and
Purchase Agreement”) pursuant to which Martek Kingstree assumed the obligations
of Fermpro under the “Note”, the “Mortgage”, the “Security Agreement”, the “Non
Compete Covenant in Assignee’s Favor” and the “TMA”, each as defined in the
Security Agreement by and between Fermpro and IBIS Limited Partnership (“IBIS”),
a North Carolina limited partnership, dated April 27, 1994, as amended on May 4,
1994 and April 3, 1996 (as amended, the “Security Agreement”). To facilitate the
assumption of these documents, it is necessary to amend and modify certain terms
of the Security Agreement, and Martek Kingstree and Genencor, as assignee of
IBIS, have entered into this Third Amendment for the purposes of modifying and
amending in accordance with the terms of this Third Amendment, the Security
Agreement.

     NOW, THEREFORE, in consideration of the premises set forth above and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each to the other, the parties do hereby
agree as follows:

          1. Modifications to Security Agreement.

          (a) The Security Agreement is hereby amended by adding the following
two paragraphs to the end of the recitals:



       “FermPro Manufacturing, LP (“FermPro”), a Georgia limited partnership,
Astral Technologies, Inc., a South Carolina corporation and the general partner
of FermPro, and Martek Biosciences Corporation, a Delaware corporation, on
behalf of itself and Martek Biosciences Kingstree Corporation (“Martek
Kingstree”), have entered into that certain Asset Sale and Purchase Agreement
dated as of July 21, 2003 (the “Fermpro Asset Sale and Purchase Agreement”)
pursuant to which Martek Kingstree has assumed the obligations of Fermpro under
the Note, Mortgage, Security Agreement, Non Compete

 



--------------------------------------------------------------------------------



 



  Covenant in Assignee’s Favor and the TMA. To facilitate the assignment of
these documents, it is necessary to amend and modify certain terms of the
Security Agreement.



       Hereinafter, references to the Security Agreement shall mean the Security
Agreement as amended by the Third Amendment to the Security Agreement by and
between Martek Kingstree and Genencor dated the date hereof; references to the
Mortgage shall mean the Mortgage as amended by the Third Amendment to Purchase
Money Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture
Filing dated the date herewith, and filed or to be filed of record in the Office
of the Clerk of Court of Williamsburg County, South Carolina; references to the
Note shall mean the Second Amended and Restated and Substituted Promissory Note
dated the date hereof payable to the order of Genencor; references to the
Purchaser shall mean Martek Kingstree; and, references to the Seller shall mean
Genencor.”

          (b) Section 1(a) is hereby amended and restated in its entirety to
read as follows:

          “Collateral” shall mean those assets as set forth on Schedule 1(a).

          (c) Section 1(b) is hereby deleted in its entirety.

          (d) Section 1(c) is hereby deleted in its entirety.

          (e) Section 1(d) is hereby deleted in its entirety.

          (f) Section 1(e) is hereby deleted in its entirety.

          (g) Section (2) is hereby amended and restated in its entirety to read
as follows:



       “As security for the full and punctual payment of the Note and the
performance by the Purchaser of all of its obligations under this Security
Agreement, the Purchaser hereby grants to Seller, its successors and assigns, a
continuing security interest in the Collateral.”

          (h) When the word “Equipment” appears in Section 4 it shall mean
“Equipment” as defined in the Uniform Commercial Code of South Carolina.

          (i) Section 6 is hereby amended and restated in its entirety to read
as follows:

          “Section 6. [Intentionally deleted]”

-2-



--------------------------------------------------------------------------------



 



          (j) Section 9 is hereby amended and restated in its entirety to read
as follows:



  “This Security Agreement shall terminate and the lien evidenced hereby shall
be released by Seller when the Note has been fully paid and performed. Upon the
termination of this Security Agreement or Seller’s release of any security
interest in the Collateral evidenced hereby, Seller shall take whatever action
may be necessary, including filing the appropriate statements under the UCC to
effect such termination or release.”

          (k) Section 10(b) is hereby amended and restated as follows:



  “All rights of Seller shall inure to the benefit of its successors and
assigns, and all obligations of the Purchaser shall bind its successors and
assigns. Seller may not assign this Security Agreement and the rights and
interests herein without the prior written consent of the Purchaser.”

          (1) The Security Agreement is hereby amended to include a new
Section 11 which shall read as follows:

          “Section 11.



       (a) Within 30 days of the end of each fiscal quarter, Purchaser shall
deliver to Seller a report (a “Collateral Report”) setting forth the book value
of all Collateral valued in accordance with US GAAP (the “Collateral Value”),
and the principal amount outstanding on the Note (the “Loan Balance”). Upon the
request of the Seller following receipt of a Collateral Report indicating that
the Loan Balance exceeds the Collateral Value by more than $100,000, Purchaser,
at its own expense, shall within 15 days after such request, duly execute and
deliver to Seller such amendments to Schedules l(a), granting a first priority
lien on any of Purchaser’s hereinafter acquired Equipment (as such term is
defined in the Uniform Commercial Code of South Carolina), which shall secure
the obligations under the Note, such additional property at the time of granting
of the security interest therein to have a Collateral Value at least equal to
the difference between the then Loan Balance and the Collateral, as set forth on
the most recent Collateral Report.



       (b) During the term of this Security Agreement, Purchaser shall keep
hereinafter acquired Equipment (as such term is defined in the Uniform
Commercial Code of South Carolina) free and clear of any lien, encumbrance,
pledge or security interest, sufficient to cover any difference between the Loan
Balance and the Collateral Value, unless such lien, encumbrance, pledge or
security interest is or would be subordinated to any security interest granted
in this Security Agreement.

-3-



--------------------------------------------------------------------------------



 





       (c) Purchaser shall take such other actions (including, without
limitation, the filing of Uniform Commercial Code financing statements) as may
be reasonably necessary to vest in Seller valid and subsisting first priority
liens on the properties purported to be subject to the Security Agreement as
supplemented.”

     2.     Effect of Amendment. This Third Amendment shall modify and amend the
Security Agreement as set forth herein. Except as expressly modified and amended
hereby, or unless the context requires otherwise, the Security Agreement shall
be and remain in full force and effect. Any reference in any of the Note,
Mortgage, Security Agreement or TMA (or any exhibits thereto) to “the Security
Agreement” shall be deemed to mean and refer to the Security Agreement as
modified hereby.

     3.     Conflict of Terms. In the event of a conflict between the terms of
this Third Amendment and the Security Agreement, the terms of this Third
Amendment shall govern.

     4.     Successors and Assigns. Whenever in this Third Amendment any of the
parties hereto are referred to, such reference shall be deemed to include the
successors, assigns, heirs or personal representatives of such party.

     5.     Counterparts. This Third Amendment may be executed by Martek
Kingstree and Genencor on separate counterparts, and said counterparts taken
together shall constitute one and the same instrument.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be executed by their duly authorized officers, all as of the day and year first
above written.

            Purchaser:             MARTEK BIOSCIENCES KINGSTREE
CORPORATION         By: /s/ GEORGE P. BARKER        

--------------------------------------------------------------------------------

      Name: GEORGE P. BARKER       Title: SR. V.P. & GENERAL COUNSEL            
    Seller:                     GENENCOR INTERNATIONAL, INC.             By: /s/
Carole B. Cobb        

--------------------------------------------------------------------------------

      Name: Carole B. Cobb       Title: Senior Vice President,
Global Supply    

[THIRD AMENDMENT TO SECURITY AGREEMENT]

-5-



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
SECURITY AGREEMENT

     This SECOND AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is made as
of the 3rd day of April, 1996, by and between FermPro Manufacturing, LP, a
Georgia limited partnership (hereinafter referred to as “Purchaser”), and IBIS
Limited Partnership, a North Carolina limited partnership (hereinafter referred
to as “Seller”).

WITNESSETH:

     Purchaser has purchased from Seller pursuant to an Asset Purchase Agreement
dated as of April 21, 1994 (the “Original Asset Purchase Agreement”) as amended
by a First Amendment to Asset Purchase Agreement dated May 4, 1994 (as amended,
the “Asset Purchase Agreement”) certain personal property described in a
Security Agreement dated April 27, 1994 and amended May 4, 1994 (collectively,
the “Security Agreement”) and also certain real property more specifically
described in Exhibit A to the Purchase Money Mortgage, Assignment of Rents and
Leases, Security Agreement and Fixture Filing dated April 27, 1994 and duly
recorded in Book 338 at Page 96 in the Office of the Clerk of Court of
Williamsburg County, South Carolina, as amended by the First Amendment to
Purchase Money Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing dated as of May 4, 1994 and duly recorded in Book 349 at Page 271
in the Office of the Clerk of Court of Williamsburg County, South Carolina (as
amended, the “Mortgage”), including all buildings, structures, and improvements
thereon, together with certain fixtures attached thereto, and in payment of the
purchase price has executed and delivered to Seller an Amended and Restated and
Substituted Promissory Note, dated as of May 4, 1994 (the “Amended Note”), which
amends and restates the terms of a Purchase Money Promissory Note in the
principal amount of $10,000,000, dated April 27, 1994 as set forth therein. The
Mortgage and the Security Agreement are herein collectively referred to as the
“Collateral Documents”.

     Seller has entered into a Purchase Agreement with Genencor International,
Inc., a Delaware corporation (“Assignee”), pursuant to which Seller has
transferred the Amended Note and has agreed to transfer and assign the
Collateral Documents to Assignee. To facilitate the assignment it is necessary
to amend and modify certain of the Purchase Agreements (as defined in the
Security Agreement) and the Security Agreement, and Seller, Purchaser and
Assignee Gist-Brocades International B.V., Gist-Brocades B.V. and Gist-Brocades
BSD B.V. have entered into a Multi-Party Agreement dated April 3, 1996, agreeing
to such amendments and modifications (the “Multi-Party Agreement”). Seller and
Purchaser desire to

 



--------------------------------------------------------------------------------



 



enter into this Second Amendment for the purpose of modifying and amending the
Security Agreement in accordance with the terms of the Multi-Party Agreement.

      NOW, THEREFORE, in pursuance of the Security Agreement and in
consideration of the premises set forth above and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, each to the other, the parties do hereby agree as follows:

      1.     Modifications to Security Agreement. (a) The Security Agreement is
hereby amended by deleting the first paragraph of the recitals and inserting in
lieu thereof:



  “Purchaser has purchased from Seller pursuant to an Asset Purchase Agreement
between Purchaser and Seller dated as of April 21, 1994, as amended by a First
Amendment to Asset Purchase Agreement dated as of May 4, 1994 (as amended, the
“First Amended Asset Purchase Agreement”) and as further amended by the
Multi-Party Agreement dated as of April 3, 1996 among Seller, Purchaser,
Genencor International, Inc., a Delaware corporation (“Assignee”), Gist-Brocades
International B.V., a Netherlands corporation (“GBI”), Gist-Brocades B.V. (“G-B
BV”), a Netherlands corporation, and Gist-Brocades BSD B.V. (“GB-BSD”), a
Netherlands corporation (the “Multi-Party Agreement”) (the First Amended Asset
Purchase Agreement as further amended, the “Asset Purchase Agreement”)
(i) certain personal property described in a Security Agreement dated April 27,
1994 between Purchaser and Seller, as amended as of May 4, 1994 (as amended, the
“First Amended Security Agreement”) and as further amended by a Second Amendment
to Security Agreement dated as of April 3, 1996 (the First Amended Security
Agreement as further amended, the “Security Agreement”) and (ii) certain real
property more specifically described in Exhibit A to the Purchase Money
Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture Filing
dated April 27, 1994 and duly recorded in Book 338 at Page 96 in the office of
the Clerk of Court of Williamsburg County, South Carolina, as amended by the
First Amendment to Purchase Money Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated as of May 4, 1994 and duly recorded
in Book 349 at Page 271 in the office of the Clerk of Court of Williamsburg
County, South Carolina (as amended, the “First Amended Mortgage”) , and further
amended by the Second Amendment to Purchase Money Mortgage, Assignment of Rents
and Leases, Security Agreement and Fixture Filing dated as of April 3, 1996,
filed or to be filed for record in the office of the Clerk of Court of
Williamsburg County, South Carolina (the First Amended Mortgage as further
amended, the “Mortgage”) , including all buildings, structures, and improvements
thereon, together with certain fixtures attached thereto, and in payment of the
purchase price has executed and delivered to Seller a Purchase Money Promissory
Note dated April 27, 1994 in the principal amount of $10,000,000 which

2



--------------------------------------------------------------------------------



 





  has been amended, restated and substituted pursuant to the terms of an Amended
and Restated and Substituted Promissory Note (the “Amended Note”) in the
principal amount of $10,000,000.00 dated as of May 4, 1994, as assigned to
Assignee pursuant to the Allonge dated June 2, 1995 and as amended by the Second
Amendment to Note, dated as of April 3, 1996 (the “Note Amendment”), among
Purchaser, Seller and Assignee (the Amended Note together with the Second
Amendment, hereinafter, the “Note”). Purchaser, Seller, Assignee, Gist-Brocades
International B.V., Gist-Brocades B.V. and Gist-Brocades BSD B.V. have entered
into the Multi-Party Agreement pursuant to which the parties have agreed to
modify and amend the First Amended Asset Purchase Agreement, the Amended Note,
the First Amended Mortgage and the First Amended Security Agreement. Pursuant to
the Multi-Party Agreement, Seller is affirming its assignment to Assignee of the
Note and assigning to Assignee the Mortgage, the Security Agreement, the Toll
Manufacturing Agreement dated as of April 27, 1994, between Purchaser and
Gist-Brocades BSD B.V. (“G-B BSD”) (the “TMA”) and a portion of the covenant not
to compete in the Asset Purchase Agreement, such assigned portion being set
forth in Section 11.2 of the Asset Purchase Agreement, as amended by the
Multi-Party Agreement, and being referred to herein as the “Noncompete Covenant
in Assignee’s Favor.” It has been agreed that this Security Agreement secures
all of the obligations of Purchaser under the Note, the Mortgage, the Noncompete
Covenant in Assignee’s Favor, and the TMA. The Note, the Mortgage, the
Noncompete Covenant in Assignee’s Favor and the TMA are hereinafter referred to
as the “Purchase Documents.”

      (b)  The Security Agreement is hereby amended by deleting the definition
of “Ancillary Agreements” from Section 7 and by deleting subparagraph (c) from
the term “Event of Default” and inserting in lieu thereof:



  “(c) Purchaser shall default in the due and punctual payment or performance of
any obligation under the Purchase Documents after any notice of such default by
another party thereto required to be given thereunder has been given and any
applicable period of grace thereunder shall have expired;”

      (c)  The Security Agreement is hereby amended by deleting the phrase “,
including Gist-Brocades B.V.,” from the last sentence in Section 10(b).

     2.     Effect of Amendment. This Amendment shall modify and amend the
Security Agreement as set forth herein. Except as expressly modified and amended
hereby, or unless the context requires otherwise, the Security Agreement shall
be and remain in full force and effect. Any reference in any of the Purchase
Documents (or any exhibits thereto) to “the Security Agreement” shall be deemed
to mean and refer to the Security Agreement as modified hereby.

3



--------------------------------------------------------------------------------



 



     3.     Conflict of Terms. In the event of a conflict between the terms of
this Amendment and the Security Agreement, the terms of this Amendment shall
govern.

     4.     Successors and Assigns. Whenever in this Amendment any of the
parties hereto are referred to, such reference shall be deemed to include the
successors, assigns, heirs or personal representatives of such party.

     5.     Counterparts. This Amendment may be executed by Purchaser and Seller
on separate counterparts, and said counterparts taken together shall constitute
one and the same instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be
executed by their duly authorized officers, all as of the day and year first
above written.

                  Purchaser:                       FERMPRO MANUFACTURING, LP    
              By:   Astral Technologies, Inc.,            Its General Partner  
                       By: /s/ James W. Godfrey Jr.          

--------------------------------------------------------------------------------

           Name:   James W. Godfrey Jr.            Title:   PRESIDENT          
        Seller:                       IBIS LIMITED PARTNERSHIP                  
By:      Gist-Brocades Agro Business            Group B.V., General Partner    
                     By:   /s/ A. L. de Haas            

--------------------------------------------------------------------------------

            A. L. de Haas

5



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
SECURITY AGREEMENT

     This FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is made as of
the 4th day of May, 1994, by and between FermPro Manufacturing, LP, a Georgia
limited partnership (hereinafter referred to as the “Purchaser”) and IBIS
Limited Partnership, a North Carolina limited partnership (hereinafter referred
to as the “Seller”).

WITNESSETH:

     The Purchaser has purchased from Seller pursuant to an Asset Purchase
Agreement dated as of April 21, 1994 (the “Original Asset Purchase Agreement”)
as amended by a First Amendment to Asset Purchase Agreement dated the date
hereof (as amended, the “Asset Purchase Agreement”) certain personal property
described in a Security Agreement dated April 27, 1994 and amended of even date
herewith (collectively, the “Security Agreement”) and also certain real property
more specifically described in Exhibit A to the Purchase Money Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing and duly
recorded in Book 338 at Page 96 in the Office of the Clerk of Court of
Williamsburg County, South Carolina as amended by the First Amendment to
Purchase Money Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing duly recorded or to be recorded in the Office of the Clerk of
Court of Williamsburg County, South Carolina (as amended, the “Mortgage”),
including all buildings, structures, and improvements thereon, together with
certain fixtures attached thereto, and in payment of the purchase price has
executed and delivered to Seller a purchase money promissory note in the
principal amount of $10,000,000.00, such Promissory Note dated April 27, 1994
(the “Original Note”).

     The Purchaser and Seller have agreed to modify and amend the Original
Purchase Agreement in accordance with the terms of a First Amendment to Purchase
Agreement dated of even date herewith between the Purchaser and Seller (the
“First Amendment to Purchase Agreement”). In connection therewith, the Purchaser
has executed and delivered an Amended and Restated and Substituted Promissory
Note, of even date herewith (the “Amended Note”), which amends and restates the
terms of the Original Note as set forth therein.

     Purchaser and Seller desire to enter into this First Amendment for the
purpose of modifying and amending the Security Agreement in accordance with the
terms of the First Amendment to the Purchase Agreement and the Amended Note.

     NOW, THEREFORE, in pursuance of the Security Agreement and in consideration
of the premises set forth above and other good and valuable consideration, the
receipt and sufficiency of which are

 



--------------------------------------------------------------------------------



 



hereby acknowledged by the parties hereto, each to the other, the parties do
hereby agree as follows:

      1.     Amendment to Security Agreement. The Security Agreement is hereby
amended by deleting the first paragraph of the recitals and inserting in lieu
thereof:



  “The Purchaser has purchased from Seller pursuant to an Asset Purchase
Agreement dated as of April 21, 1994 certain assets more specifically described
in the Asset Purchase Agreement and amended by a First Amendment to Asset
Purchase Agreement dated May 4, 1994 (collectively, the “Asset Purchase
Agreement”) and in payment of the purchase price has executed and delivered to
Seller the Original Note which has been amended, restated and substituted
pursuant to the terms of the Amended Note dated May 4, 1994 in the principal
amount of $10,000,000.00 (as amended, restated and substituted, the “Note”). The
Note is secured by the Collateral pursuant to the terms hereof and by the
Properties (as defined in the Mortgage) pursuant to the terms of the Mortgage.
It has been agreed that all of the obligations of the Purchaser under the Note,
the Mortgage and Asset Purchase Agreement, and the following additional
agreements, each dated as of April 27, 1994, are to be secured by this Security
Agreement: the Toll Manufacturing Agreement between Purchaser and Gist-Brocades
BSD B.V. (the “TMA”) and the License Agreement between Purchaser and IBIS (the
“License Agreement”). The Asset Purchase Agreement, the Note, the Mortgage, the
TMA and the License Agreement are hereinafter referred to as the “Purchase
Documents.”

      2.     Effect of Amendment. This Amendment shall modify and amend the
Security Agreement as set forth herein. Except as expressly modified and amended
hereby, or unless the context requires otherwise, the Security Agreement shall
be and remain in full force and effect. Any reference in any of the Purchase
Documents (or any exhibits thereto) to “the Security Agreement” shall be deemed
to mean and refer to the Security Agreement as modified hereby.

      3.     Conflict of Terms. In the event of a conflict between the terms of
this Amendment and the Security Agreement, the terms of this Amendment shall
govern.

      4.     Successors and Assigns. Whenever in this Amendment any of the
parties hereto are referred to, such reference shall be deemed to include the
successors, assigns, heirs or personal representatives of such party.

      5.     Counterparts. This Amendment may be executed by the Purchaser and
Seller on separate counterparts, and said

2



--------------------------------------------------------------------------------



 



counterparts taken together shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the Purchaser and Seller have caused this Amendment to
be executed under seal by their duly authorized officers, all as of the day and
year first above written.

                Purchaser:                     FERMPRO MANUFACTURING, LP        
        By: Astral Technologies, Inc.,         Its General Partner              
        By:   /s/ James W. Godfrey Jr.            

--------------------------------------------------------------------------------

        Name:   JAMES W. GODFREY JR.         Title:   PRESIDENT / CEO          
            ATTEST:                       /s/ Roger Gause        

--------------------------------------------------------------------------------

        Name:   Roger Gause         Title:   Assistant Secretary                
Seller:                     IBIS LIMITED PARTNERSHIP                 By:
Gist-Brocades Agro Business       Group B.V., General Partner                  
  By:   /s/ A. L. de Haas            

--------------------------------------------------------------------------------

            A. L. de Haas                     By:   /s/ S. J. Quist            

--------------------------------------------------------------------------------

            S. J. Quist

3



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT

     THIS SECURITY AGREEMENT (hereinafter referred to as this “Security
Agreement”) is made as of the 27th day of April, 1994 by and among



  FERMPRO MANUFACTURING, LP, a Georgia limited partnership (hereinafter referred
to as the “Purchaser”);

and



  IBIS LIMITED PARTNERSHIP, a North Carolina Limited Partnership (hereinafter
referred to as the “Seller”).

WITNESSETH:

     The Purchaser has purchased from Seller pursuant to an Asset Purchase
Agreement dated as of April 21, 1994 (the “Asset Purchase Agreement”) certain
assets more specifically described in the Asset Purchase Agreement and in
payment of the purchase price has executed and delivered to Seller a purchase
money promissory note in the principal amount of $10,000,000.00 of even date
herewith (the “Note”). The Note is secured by the Collateral pursuant to the
terms hereof and by the Properties (as defined in the Purchase Money Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing of even
date herewith (the Mortgage”)) pursuant to the terms of the Mortgage. It has
been agreed that all of the obligations of the Purchaser under the Note, the
Mortgage and Asset Purchase Agreement, and the following additional agreements,
each dated as of the date hereof are to be secured by this Security Agreement:
the Toll Manufacturing Agreement between Purchaser and Gist-Brocades BSD B.V.
(the “TMA”) and the License Agreement between Purchaser and IBIS (the “License
Agreement”). The Asset Purchase Agreement, the Note, the Mortgage, the TMA and
the License Agreement are hereinafter referred to as the “Purchase Documents.”

     NOW, THEREFORE, in consideration of the execution and delivery of the Note
to Seller and for other good and valuable consideration as set forth in the
Note, the receipt of which is hereby acknowledged, Purchaser, for itself, its
successors and assigns, covenants and agrees with Seller as follows:

     Section 1. Definitions.

     (a)  “Collateral” shall mean the Assets, and all Contract Rights, Equipment
and General Intangibles, together with any and all present and future proceeds
thereof (including insurance proceeds).

 



--------------------------------------------------------------------------------



 



     (b)  “Assets” shall mean all assets, other than inventory, owned by
Purchaser as of the date hereof and transferred to Purchaser pursuant to the,
Asset Purchase Agreement.

     (c)  “Contract Rights” shall mean all present and future contracts and
contract rights other than accounts receivable as defined in the Uniform
Commercial Code of the State of South Carolina (the “UCC”).

     (d)  “Equipment” shall mean all equipment as defined under the UCC,
including, without limitation, all manufacturing, distribution, selling, data
processing and office equipment, all machinery, all furniture, furnishings,
appliances, fixtures and trade fixtures, computer equipment and software,
vehicles, rolling stock, vessels, accessions, accessories, additions, additions,
parts, supplies, apparatus, appliances, tools, tooling, molds, dies, blueprints,
fittings, and all other goods of every type and description, wherever located,
other than inventory , whether now owned or hereafter acquired by the Purchaser.

     (e)  “General Intangibles” shall mean all general intangibles as defined
under the UCC, now existing or hereafter owned, acquired or arising in which the
Purchaser now has or hereafter acquires any rights, and shall include, but shall
not be limited to, all intangible personal property (including things in action)
other than goods, accounts, chattel paper, documents, instruments and money,
including, without limitation, causes of action, corporate or business records,
inventions, designs, patents, patent applications, trademarks, trademark
registrations and applications therefor, goodwill, copyrights, trademarks and
patents, licenses, permits, customer lists, and all other intangible personal
property of every kind and nature, now owned or hereafter acquired, except to
the extent excluded under the UCC.

     Section 2. Creation of Security Interest. As security for the full and
punctual payment of the Note and the performance by the Purchaser of all of its
obligations under this Security Agreement and the other Purchase Documents, the
Purchaser hereby grants to Seller, its successors and assigns, a continuing
security interest in the Collateral.

     Section 3. Representations and Warranties of Purchaser.

     (a)  The Purchaser has full power and authority to execute, deliver and
perform its obligations under this Security Agreement, and this Security
Agreement is the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency and similar laws
affecting creditor’s rights generally and by general principles of equity.

2



--------------------------------------------------------------------------------



 



     (b)  The Purchaser is and will be the lawful owner of all Collateral; the
Purchaser has full power and authority to execute this Agreement and to perform
its obligations hereunder; the Purchaser has not made, nor will it at any time,
without obtaining the prior written consent of the Seller, make, any agreement
which prohibits or restricts the pledging or creation of liens upon the
Collateral, or which creates a lien on the Collateral prior to the security
interest herein provided to the Seller; and all information with respect to the
Collateral set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by the Purchaser to the Seller, is and will be
true and correct as of the date furnished.

     Section 4. Protection of Collateral.

     (a)  The Purchaser will keep accurate and complete records of the
Collateral and permit Seller and its agents and representatives to inspect the
same at reasonable times and upon reasonable advance written notice to
Purchaser. All records relating to the Collateral shall remain in the possession
and control of the Purchaser at all times at the Purchaser’s risk of loss.

     (b)  The Purchaser will be responsible for the safekeeping of the
Equipment, and in no event shall Seller have any responsibility for any loss or
damage to the Equipment or destruction thereof occurring or arising in any
manner or from any cause.

     (c)  The Purchaser will at all times maintain the Equipment in good order
and condition, ordinary wear and tear excepted, and keep the Equipment insured
against loss, damage, theft and other risks, in such amounts and with such
companies and under such policies as shall be required pursuant to Section 2.03
of the Mortgage, which policies shall provide that loss thereunder shall be
payable jointly to Seller and the Purchaser as their interests may appear and
the Purchaser will immediately notify Seller of the occurrence of any casualty
or acts of God causing a material loss in value of such property.

     (d)  The Purchaser will not sell, transfer, lease or otherwise dispose of
any of the Equipment, or any interest therein, except for the sale of Equipment
which is no longer useful in the business of the Purchaser.

     Section 5. Protection of Security Interest.

     (a)  The Purchaser will, upon the written request of Seller, execute and
deliver specific assignments of Collateral and such financing statements,
applications for notation of lien, notices of assignment (and continuations or
amendments of any of the foregoing) and other documents as Seller may from time
to time

3



--------------------------------------------------------------------------------



 



reasonably request to establish and maintain a valid perfected security interest
in the Collateral to secure the payment of the Note or to enable Seller to
exercise and enforce any of its rights, powers and remedies hereunder.

     (b)  The Purchaser will not change the location of its place of business
unless, prior to such change, it notifies Seller of such change, makes all UCC
filings required to continue Seller’s security interest in the Collateral and
takes all other action necessary or that Seller may reasonably request to
preserve, perfect, confirm and protect the security interest granted Seller
hereunder.

     (c)  So long as this Security Agreement is in effect, Purchaser will not
create, grant or suffer to exist any lien, encumbrance or security interest upon
or in respect of any of the Collateral other than security interests in favor of
Seller, purchase money security interests and leases for equipment and such
other liens second in priority to the lien of Seller provided written notice of
the granting of any such lien is given to Seller in advance.

     (d)  The Purchaser will reimburse Seller for all expenses, including
reasonable attorneys’ fees and disbursements, incurred by Seller in seeking to
enforce any rights hereunder.

     (e)  The Purchaser will furnish the Seller such information concerning the
Purchaser and the Collateral as the Seller may from time to time reasonably
request for purposes of determining compliance hereunder by Purchaser.

     (f)  The Purchaser will, concurrently with the granting of this security
interest in the Collateral, place notations on its books and records disclosing
the security interest of the Seller in such Collateral.

     Section 6. Purchaser Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Purchaser shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Seller of any of its
rights hereunder shall not release the Purchaser from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) the Seller shall not have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
the Seller be obligated to perform any of the obligations or duties of the
Purchaser thereunder, to make any payment, to make any inquiry as to the nature
or sufficiency of any payment received by the Purchaser or the sufficiency of
any performance by any party under any such contract or agreement

4



--------------------------------------------------------------------------------



 



or to take any action to collect or enforce any claim for payment assigned
hereunder.

     Section 7. Default. The term “Event of Default” as used herein means the
occurrence of any of the following events:

     (a)  Purchaser shall default in the due and punctual payment or performance
of any covenant, condition or agreement contained herein and such default shall
not be cured within thirty (30) days after written notice from Seller;

     (b)  Purchaser shall default in the due and punctual payment of the Note or
in the due and punctual payment or performance of the Secured Obligations (as
defined therein) under the Mortgage;

     (c)  Purchaser shall default in the due and punctual payment or performance
of any obligation under the Ancillary Agreements (as defined hereinafter) after
notice of such default by another party thereto and any applicable period of
grace shall have expired;

     (d)  a court enters an order for relief with respect to Purchaser in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law; the continuance of either of the following for
60 days: an involuntary case is commenced against Purchaser under any applicable
bankruptcy, insolvency or other similar law or an order of a court for the
appointment of a receiver over Purchaser or any of its property is entered;
Purchaser commences a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law; or Purchaser ceases to be solvent
or admits in writing its present or prospective inability to pay its debts as
they become due; or

     (e)  the voluntary or involuntary liquidation or dissolution of Purchaser,
the sale by Purchaser of substantially all of its assets, the merger by
Purchaser into or with any other entity; the equity owners of Purchaser as of
the date hereof cease to beneficially own and control at least 51% of the
outstanding equity of Purchaser, which equity will be determined on the basis of
the interests of the partners in the profits and losses of Purchaser.

     For purposes of this Section 7 the following terms shall have the meanings
ascribed below:

     (a)  “Ancillary Agreements” means the Asset Purchase Agreement; the TMA;
Wastewater Fee and Cost Allocation Agreement between Travenol Laboratories, Inc.
and GB Fermentation Industries, Inc. dated as of January 4, 1983; Agreement for
Sewage Collection and Treatment Services dated December 18, 1980 among the Town
of Kingstree, Travenol Laboratories, Inc. and GB

5



--------------------------------------------------------------------------------



 



Fermentation Industries, Inc.; the agreements, judgments, orders and
undertakings related to the litigation and arbitration in Town of Kingstree vs.
Baxter Healthcare Corporation, et al (U.S.D.C., D.S.C., Florence Division, C/A
No. 4: 87-2830-2) including without limitation the Dispute Resolution Agreement
dated June 1, 1988, the Supplemental Agreement dated April 22, 1992, the
Security Agreement dated April 22, 1992 and the Letter Agreement between Baxter
Healthcare Corporation and International Bio-Synthetics Inc. dated April 22,
1992; and any loan, purchase money agreement or guarantee evidencing any
indebtedness or contingent liability by Purchaser in an amount in excess of
$100,000.

     (b)  “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor statute.

     Section 8. Seller’s Rights and Remedies. Upon the occurrence of an Event of
Default, Seller shall have all the rights and remedies of a secured party under
the UCC, and under any other applicable law, all of which rights and remedies
shall be cumulative and none of which shall be exclusive, to the extent
permitted by law.

     Section 9. Termination of Security Agreement. This Security Agreement shall
terminate and the lien evidenced hereby shall be released by Seller when the
Note and all obligations of the Purchaser hereunder and under the Purchase
Documents have been fully paid and performed. Upon the termination of this
Security Agreement or Seller’s release of any security interest in the
Collateral evidenced hereby, Seller shall take whatever action may be necessary,
including filing the appropriate statements under the UCC to effect such
termination or release.

     Section 10. Additional Agreements.

     (a)  Seller shall have the right at all times to enforce the provisions of
this Security Agreement in strict accordance with the terms hereof,
notwithstanding any conduct or custom on its part in refraining from so doing at
any time. No waiver or omission to act by Seller shall operate as a waiver of
any other default or of the same default at a future time, and no single or
partial exercise by Seller of any right or remedy shall preclude any other or
future exercise of that or of any other right or remedy. The provisions, rights
and remedies hereof are cumulative and concurrent to and with those of all other
agreements and documents held by Seller in connection with the indebtedness
herein described. Time is of the essence of this Security Agreement.

     (b)  All rights of Seller shall inure to the benefit of its successors and
assigns, and all obligations of the Purchaser

6



--------------------------------------------------------------------------------



 



shall bind its successors and assigns. Seller shall be entitled to assign this
Security Agreement and its rights and interests herein to any of its affiliates,
including Gist-Brocades B.V., without notice or consent from Purchaser.

     (c)  This Security Agreement has been delivered in the State of South
Carolina and shall be construed in accordance with the laws of such State.
Wherever possible, each provision of this Security Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Security Agreement.

     (d)  All notices herein required shall be in the form and shall be
transmitted by the means and to the addresses specified in or as contemplated by
the Asset Purchase Agreement.

     IN WITNESS WHEREOF, the Purchaser and Seller have caused this Security
Agreement to be executed by their respective officers thereunto duly authorized,
all as of the day and year first above written.

                FERMPRO MANUFACTURING, LP                 By: Astral
Technologies, Inc.,         Its General Partner                       By:   /s/
James W. Godfrey Jr.            

--------------------------------------------------------------------------------

        Name:   James W. Godfrey Jr.         Title:   President                
      ATTEST:                       /s/ H. Ronald Easler        

--------------------------------------------------------------------------------

        Name:   H. RONALD EASLER         Title:   SECRETARY                 IBIS
LIMITED PARTNERSHIP                 By: Gist-Brocades Agro Business        
Group B.V., General Partner                       By:   /s/ A. L. de Haas      
     

--------------------------------------------------------------------------------

            A. L. de Haas

7